Citation Nr: 9926302	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  91-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for peripheral neuropathy.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed secondary to a service-connected 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The appellant had active service from November 1938 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1989 rating decision of the 
Department of Veterans Affairs (VA) Lincoln Regional Office 
(RO) which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for peripheral neuropathy as a result of 
VA medical treatment.  

The case was previously before the Board in July 1991 and 
November 1996, at which times it was remanded for further 
development of the evidence.  As noted in the November 1996 
remand, the evidence of record actually presented two 
separate issues: entitlement to compensation under 
38 U.S.C.A. § 1151 and service connection for peripheral 
neuropathy, claimed secondary to a service-connected 
psychiatric disability.  These issues are inextricably 
intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (the claims are so linked as to require simultaneous 
adjudication).  Thus, the issues on appeal are as stated on 
the title page above.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
findings of peripheral neuropathy to VA treatment in 1981 and 
1982.  

2.  No competent evidence has been submitted linking the 
findings of peripheral neuropathy to treatment of a service-
connected psychiatric disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to disability compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of service connection for peripheral neuropathy 
secondary to service-connected psychiatric disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Soon after the appellant separated from service, the RO 
established service connection for residuals of the gunshot 
wound and a psychiatric disorder characterized as 
psychoneurosis/ anxiety state.  He was hospitalized at 
various times over the next several decades for treatment of 
his service-connected psychiatric disability.  

The events relevant to this claim begin in September 1981, 
when the appellant had a period of private hospitalization 
for gastrointestinal complaints.  At that time he was 
apparently prescribed Lasix, Maalox, and Diabinese, the 
latter medication was prescribed for diabetes.  He was 
admitted to the Grand Island VA Medical Center (VAMC) in 
October 1981 complaining of a 9-to 10-month history of 
chronic mid-abdominal pain and increased nervousness.  It was 
also noted that during the preceding several months he was 
found to have mild diabetes mellitus.  There was no mention 
of peripheral neuropathy.  Diabinese was discontinued as the 
appellant thought it upset his stomach.  He was discharged 
with the following medications: Triavil for treatment of 
depression; Tolinase for treatment of diabetes; and Lasix for 
treatment of hypertension.  

A VA psychiatrist noted in a clinical record entry in early 
November 1981 that the appellant complained of a personality 
change that he attributed to Triavil.  The psychiatrist noted 
that another physician discontinued Triavil and that another 
medication, Sinequan, would be tried.  The appellant was also 
prescribed Benadryl and Maalox.  

Three days later, in November 1981, the appellant was 
admitted to the VAMC.  It was noted as history that he 
initially responded to Triavil, but after discharge in 
October developed sleep walking and a personality change.  On 
admission, he had increased anxiety and gastrointestinal 
upset.  He was continued on Tolinase and Lasix, and started 
on Mellaril and Restoril.  The hospital course was one of 
gradual improvement.  In mid-November 1981, the psychiatrist 
noted improvement and recommended hospital discharge with 
Mellaril.  

After hospital discharge from the VAMC, the appellant and his 
wife took a trip by automobile to California.  They testified 
about the trip at an April 1991 hearing and she described the 
trip in a February 1989 statement.  During that trip the 
appellant took a prescribed mood-altering medication and, 
after a few days, became disoriented, inattentive, tired, 
argumentative, and abusive.  Neither he nor his wife could 
specify the name of the medication that caused the symptoms.  
They indicated they consulted a private physician in 
California who questioned the use of the psychiatric 
medication and recommended it be discontinued.  However, the 
appellant took the medication for the remainder of the trip 
after consulting with his VA psychiatrist, after which time 
the symptoms recurred.  

In an early January 1982 VA clinical record, a VA 
psychiatrist noted that the appellant looked "pretty good" 
psychologically, but said that he said the medicine had 
oversedated him.  It was noted that he tolerated the trip but 
did not seem to enjoy it.  Mellaril and Mylanta were 
continued, and he was placed on Clonopin.  

The appellant was admitted to the VAMC on January 12, 1982, 
with gastrointestinal and psychiatric complaints.  The 
psychiatrist who recommended Ludiomil and Clonopin saw him.  
However, during the first three days of hospitalization the 
appellant fell three times and was so truncally unstable that 
he was placed in a wheelchair.  The psychotropic medications, 
Ludiomil and Clonopin, were discontinued, and the 
psychiatrist noted that the instability was "probably due 
more to the Clonopin that anything else."  His condition 
improved over the next several days.  Thereafter, he was 
prescribed Norpramin, but he had another fall; he denied 
injury.  The appellant was in and out of lucid periods, a 
probable reaction to the new medication.  The nurses caring 
for him apparently expressed to the psychiatrist their 
concern about the appellant's visual hallucinations, 
disorientation, and confusion.  The psychiatrist discontinued 
Norpramin and wrote that he was not sure what has occurring 
in the appellant, but that it probably was not alcohol 
withdrawal, barbiturate withdrawal, or a head injury.  A 
nurse noted that the appellant's symptoms reminded her of 
alcohol withdrawal.  The psychiatrist recommended a nerve 
conduction study, which suggested mild peripheral neuropathy, 
and an electroencephalogram, which was normal except for some 
effects of medication.  Thereafter, the appellant improved, 
but continued to have lower extremity weakness resulting in 
falls.  

Chloral hydrate was thereafter prescribed, which seemed the 
only medication the appellant tolerated.  The discharge 
summary noted that the appellant was 

exquisitely sensitive to mood altering drugs or, 
perhaps, this has something to do with his 
anxieties, but [the psychiatrist] tried a variety 
of medications in different dosages, and everyone 
of them made the [appellant] completely unable to 
stand without falling and unable to converse 
coherently.  

Other medications prescribed during that hospitalization 
included Benadryl for anxiety; Dulcolax for constipation; 
Darvocet, Motrin, Tylenol, and Acetaminophen for pain; 
Dalmane for sleep; and Mylanta for gastrointestinal 
complaints.  

After hospital discharge, the appellant was treated for 
psychiatric complaints and received physical therapy for his 
lower extremities.  In a May 1982 VA clinical record, it was 
noted that he complained of left leg pain and had an adverse 
reaction to Ludiomil and Norpramin.  June and July 1982 VA 
clinical records noted chronic diabetic neuropathy with lower 
extremity weakness bilaterally and mild peripheral 
neuropathy.  Private treatment records in 1982 and 1983 
showed weakness and difficulty ambulating due to diabetic 
neuropathy; it was noted that the appellant felt it due to 
overmedication during his VA hospitalization.  

A private physician, who found peripheral neuropathy, saw the 
appellant in May 1984.  The physician stated that same month 
that the appellant "seems to want to relate his leg problems 
of 1982 with [the] medication" at that time.  The physician 
wrote, "I told him that I really doubted any particular 
association between a medication which may have been used and 
his sudden leg problem."  The impression was mild peripheral 
neuropathy secondary to diabetes mellitus.  

VA medical examination in February 1989 noted that the 
appellant complained of leg pain and was a diabetic.  The 
diagnoses included diabetes and peripheral neuropathy 
secondary to diabetes.  

VA medical memorandum in August 1995 was prepared to answer 
the question of whether the appellant developed peripheral 
neuropathy from the prescription of medications in 1981 and 
1982 for his service-connected psychiatric disability.  The 
physician described the appellant's history and noted that 
the overall picture was one of diabetic neuropathy, which was 
difficult to treat effectively.  He opined that there may 
have been a question of over-medication, but that this would 
not a cause of peripheral neuropathy of the lower 
extremities.  He cited to a medical reference work which 
reported that neuropathy had many manifestations in diabetic 
neuropathy, including peripheral diabetic neuropathy that can 
be painful and interfere with sleep.  The physician concluded 
that the appellant's current peripheral neuropathy was 
secondary to his diabetes.  

VA medical examination in July 1998 showed the onset of 
diabetes in 1980, with tingling and burning in his legs since 
1969.  The examiner, after reviewing the medications and 
consulting with a clinical pharmacist, opined that 

the peripheral neuropathy was primarily related to 
diabetes mellitus.  In regard to the [appellant']s 
claim that medications for non-service[-] connected 
disabilities being treated . . . in 1981 and 1982 
could be the source of his peripheral neuropathy[, 
i]t is my opinion that they are not.  . . .  It is 
most unlikely for any medication to cause prolonged 
peripheral neuropathy.  . . .  Likewise . . . he 
did not receive any medication which would [have] 
aggravated his peripheral neuropathy.  

The examiner also noted that there was no evidence that the 
appellant was prescribed a beta blocker or Isoniazid, two 
medications that could cause neuropathy, and that recent 
history indicated that the peripheral neuropathy was 
favorably responsive to Amitriptyline.  

II.  Pertinent Law and Regulations

The law governing claims for compensation benefits under 
38 U.S.C.A. § 1151 has, in recent years, been the subject of 
litigation and regulatory change.  This appeal was directly 
affected between 1992 and 1995 by this litigation when its 
consideration was stayed pending the decision of the U.S. 
Supreme Court in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 
552, 130 L. Ed. 2d 462 (1994).  In compliance therewith, VA 
amended the relevant regulation, 38 C.F.R. § 3.358.  These 
events have significantly altered the analysis required in 
adjudication of such claims.  

In pertinent part, the language of 38 U.S.C.A. § 1151 (West 
1991) in effect when the appellant filed his claim provided 
that when any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of his or her 
own willful misconduct, and such injury or aggravation 
resulted in additional disability or death, disability 
compensation was to be awarded in the same manner as if such 
disability, aggravation, or death were service connected.  
See 38 C.F.R. § 3.358 (1991) (the implementing regulation 
interpreted section 1151 to encompass only additional 
disability resulting from VA negligence or accidents 
occurring during treatment).  

In Gardner, the Supreme Court held that VA's interpretation 
of section 1151, as encompassing only additional disability 
resulting from VA negligence or accidents during treatment, 
was unduly narrow.  The Supreme Court found that the 
statutory language simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of fault on the part of 
VA.  The Supreme Court determined that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was inconsistent 
with the plain language of 38 U.S.C.A. § 1151 (West 1991) 
with respect the regulation's inclusion of a fault or 
accident requirement.  

The Supreme Court further held, though, that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 (1991) was not questioned.  
See Gardner, 115 S. Ct. at 556, n.3 ("We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury' s 
natural progression, occurring after the date of treatment.  
[citation omitted]  VA action is not the cause of the 
disability in those situations.")  In summary, the Supreme 
Court found that the language of 38 U.S.C.A. § 1151 (West 
1991) simply required a causal connection between VA medical 
treatment and additional disability, but that not every 
additional disability was compensable.  

In a January 1995 opinion, the Attorney General of the United 
States held that, as to the full extent to which section 1151 
benefits were authorized under Gardner, the Supreme Court 
intended to recognize only a narrow exclusion to the no fault 
rule, confined to injuries that are the necessary, or at 
most, close to certain results of medical treatment.  

On March 16, 1995, VA published amended regulations in 
conformance with the Gardner decision, removing from 
subsection (c)(3) of 38 C.F.R. § 3.358 (1991) the "fault" 
requirement struck down by the Supreme Court.  Section 
3.358(c)(1) now provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Section 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  Section 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.   'Necessary consequences' are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."  

Under the new 38 C.F.R. § 3.358(c)(3) (1995), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective on October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See 38 U.S.C.A. § 1151 (West Supp. 1998).  The 
effect of the amendment was to reverse Gardner, which held 
that no showing of negligence was necessary for recovery 
under section 1151.  However, this change in the law is 
inapplicable to the appellant's claim as it was filed before 
October 1, 1997.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 
1997) (holding that claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997 must be adjudicated under 
the provisions of section 1151 as they existed prior to that 
date).  

While the October 1, 1997 amendment to 38 U.S.C.A. § 1151 
does not govern the appellant's claim, two substantially 
different versions of the law do apply to the claim during 
the pendency of the appeal.  The first version is the law at 
the time of the initial application that had not yet been 
interpreted by the Supreme Court in Gardner.  See 38 C.F.R. 
§ 3.358 (1991).  The second version is the law as interpreted 
by the Supreme Court in Gardner and implemented by VA in the 
amended regulation.  See 38 C.F.R. § 3.358 (1995).  

When the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Thus, to afford the appellant's claim the fullest 
consideration under 38 U.S.C.A. § 1151, its should be fully 
adjudicated under both the new and the old criteria to 
determine which version is most favorable.   DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (before Board addresses a 
question not yet addressed by the RO, it must consider 
whether appellant had adequate notice of the need and an 
opportunity to submit evidence or argument, and whether, in 
their absence, claimant is prejudiced).  

By November 1989 rating decision, the RO denied the claim.  
As reflected in the June 1990 statement of the case, the RO 
decided the claim with reference to the old version of 
38 C.F.R. § 3.358 (1991).  In an August 1995 rating decision, 
as reflected in an August 1995 supplemental statement of the 
case, the RO decided the claim with reference to the new 
version of 38 C.F.R. § 3.358 (1995).  Thus, under the 
procedures enunciated in Karnas, Bernard, and DeSousa, the RO 
has properly adjudicated the claim under both old and the new 
versions of the governing regulation.  

As for the second issue subject to this appeal, the law 
permits service connection on a secondary basis when it is 
demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310.  
Additionally, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the claimant shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As to claims both under 38 U.S.C.A. § 1151 and the secondary 
service connection provisions, the threshold question that 
must be resolved with regard to a claim is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation of a disorder 
that is service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for secondary service connection for a 
disorder clearly separate from the service-connected disorder 
to be well grounded, the veteran must present medical 
evidence to support the alleged causal relationship between 
the service-connected disorder and the disorder for which 
secondary service connection is sought.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) (well-grounded claim requires competent medical 
evidence of a current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and competent medical evidence linking the two).  See also 
Grottveit, 5 Vet. App. at 93 (in questions of medical 
diagnosis or causation, well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  

III.  Analysis of Section 1151 Claim

In order for the appellant to prevail in his claim for 
compensation under 38 U.S.C.A. § 1151, the evidence must 
first present competent medical evidence of some relationship 
between his current peripheral neuropathy and treatment for 
nonservice-connected disorders at the VAMC in 1981 and 1982.  
While there are two different versions of the law applicable 
to the claim, see Gardner, 115 S. Ct. at 556, and 38 C.F.R. 
§ 3.358 (1995), the differences between these versions 
revolve around the degree of fault or negligence manifested 
by VA.  In this case, the Board need not even reach that 
aspect of the claim, as the record does not include any 
competent medical evidence suggesting a link between the 
current peripheral neuropathy and VA treatment in 1981 and 
1982.  

The nonservice-connected disorders treated in 1981 and 1982 
were primarily diabetes and gastrointestinal upset.  During 
this time, he was prescribed various medications, including 
Lasix, Diabinese, Tolinase, Maalox, Mylanta, and Benadryl.  
(He also underwent psychiatric treatment and was prescribed 
psychiatric medications, which are the subject of the next 
claim.)  He apparently was initially informed he had diabetes 
in 1981, but peripheral neuropathy was not reported at the 
time of the September 1981 private hospitalization.  The 
first finding of peripheral neuropathy was after a nerve 
conduction study in March 1982.  Thereafter, the clinical, 
examination, and hospital reports document treatment for 
diabetes and peripheral neuropathy.  

The key consideration in this case is whether there is a link 
between the finding of peripheral neuropathy found in March 
1982 and the non-psychiatric treatment afforded at the VAMC 
in 1981 and 1982.  The appellant and his spouse argue, in 
their testimony and statements, that there is such a link.  
Generally, though, statements prepared by lay persons who are 
ostensibly unskilled or untrained in medicine cannot 
constitute competent medical evidence to render a claim well 
grounded.  A lay person can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  The appellant and his spouse 
have done so in their account of their trip in late 1981 and 
in their description of his behavior in 1981 and 1982.  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not suggest that the appellant and 
his spouse have the requisite expertise to render such 
medical opinion.  Thus, their lay testimony and contentions 
cannot form the basis for competent medical evidence.  

The record does contain two reports from physicians relevant 
to this point.  In a May 1984 statement, a private physician 
indicated that the appellant related his peripheral 
neuropathy to the medication he was prescribed in 1981 and 
1982.  The examiner, however, stated he doubted that there 
was such an association.  The physician instead related the 
neuropathy to the appellant's diabetes.  The July 1998 VA 
examiner opined that the medication prescribed as treatment 
for nonservice-connected disabilities in 1981 and 1982 were 
not the source of the current peripheral neuropathy and could 
not have aggravated his peripheral neuropathy.  In fact, the 
examiner went further and stated that it was unlikely any 
medication the appellant was prescribed would cause a 
prolonged peripheral neuropathy.  The VA examiner also 
related the neuropathy to appellant's diabetes.  These two 
medical opinions are adverse to the appellant's claim and 
cannot comprise competent medical evidence of a link between 
the medications used and the development of peripheral 
neuropathy.  

It appears from the record that the appellant has, for many 
years, been convinced that his current peripheral neuropathy 
was etiologically related to treatment he received at the 
VAMC in 1981 and 1982.  The medical evidence of record is 
against the claim.  The only evidence he has produced of such 
a relationship are his and his spouse's contentions, which 
for the reasons discussed above do not amount to competent 
medical evidence.  Therefore, the evidence does not satisfy 
the third element of a well-grounded claim, requiring 
competent medical evidence linking the development of 
peripheral neuropathy with VA treatment in 1981 and 1982.  As 
such, the claim is not well grounded.  See Epps, 126 F,3d at 
1468; Caluza, 7 Vet. App. at 506.  As the claim is not well 
grounded, VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  

IV.  Analysis of Secondary Service Connection Claim

During VA hospitalization in 1981 and 1982, the appellant was 
treated for his service-connected psychiatric disorder.  The 
VA psychiatrist prescribed a series of medication, each of 
which caused adverse mood alterations.  This medication 
included Triavil, Sinequan, Mellaril (which is probably what 
he took on his trip in late 1981), Clonopin, Ludiomil, 
Norpramin, and Chloral Hydrate.  In the months before the VA 
hospitalization, the appellant had been diagnosed with 
diabetes.  A nerve conduction study in March 1982 found mild 
peripheral neuropathy.  June and July 1982 VA clinical 
records, as well as private clinical records in 1982 and 
1983, described the neuropathy as diabetic.  This peripheral 
neuropathy has continued to the present time, as evidenced by 
the July 1998 VA examination report.  

The appellant maintains that this current peripheral 
neuropathy is related to the psychiatric medication he was 
prescribed during the hospitalization in 1981 and 1982.  To 
prevail in his claim, he must submit competent medical 
evidence supporting the alleged causal relationship between 
the treatment for the service-connected psychiatric disorder 
and the development of peripheral neuropathy.  Jones, 7 Vet. 
App. at 137.  See Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 
at 506; Grottveit, 5 Vet. App. at 93.  

While the appellant, through his testimony and contentions 
and those of his spouse, alleges that there is such a 
relationship, it appears that he formed his opinion of that 
relationship during the January to March 1982 VA 
hospitalization.  Private clinical records in 1982 and 1983 
indicated that he felt that the peripheral neuropathy was due 
to overmedication.  In a February 1982 VA hospital record, it 
was noted that he stated that the medicine he was prescribed 
"messed him up", making him weak and unstable.  
Rehabilitation clinical records in March 1982 noted that he 
complained of lower extremity numbness and indicated his 
problems began with a reaction to Ludiomil about a month 
previously.  Later, an August 1989 VA clinical record noted 
that he said "nobody can convince me that that doctor 
[presumably the VA psychiatrist] didn't cause my trouble." 

Unfortunately, as noted above, statements prepared by lay 
persons who are ostensibly untrained in medicine generally 
cannot constitute competent medical evidence to render a 
claim well grounded.  See Espiritu, 2 Vet. App. at 494-95 
(capability to offer medical evidence requires medical 
knowledge by witness qualified as expert by knowledge, skill, 
experience, training, or education).  Compare Layno, 5 Vet. 
App. at 469 (layperson can provide eyewitness account of 
visible symptoms).  Therefore, the testimony and contentions 
of the appellant and his spouse cannot constitute competent 
medical evidence to well ground the claim.  

Moreover, to the extent that this clinical evidence simply 
records information provided by the appellant, unenhanced by 
any additional medical comment by that examiner, it cannot 
constitute competent medical evidence.  Such evidence cannot, 
therefore, enjoy a presumption of truthfulness.  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the extent that 
these clinical reports based a finding on a recitation by the 
appellant of his own medical history, the information is not 
probative evidence as to the etiology of the peripheral 
neuropathy.  As the evidence is not probative, it cannot form 
the basis of competent medical evidence.  

As for the medical evidence of record, none of it points to 
the psychiatric medications as the etiology for the 
peripheral neuropathy.  The private physician in May 1984 
wrote that he "doubted any particular association" between 
a medication and development of peripheral neuropathy.  VA 
examination in August 1995 specifically addressed the 
question whether the appellant developed peripheral 
neuropathy from the 1981 and 1982 use of medications for his 
service-connected psychiatric disability.  The examiner 
opined that, while there might have been over-medication, it 
would not have caused peripheral neuropathy.  The VA examiner 
in July 1998 found it unlikely that any medication the 
appellant was prescribed caused or aggravated a peripheral 
neuropathy.  All these opinions are adverse to the 
appellant's claim and cannot serve as competent medical 
evidence linking the peripheral neuropathy with the 
psychiatric medications in 1981 and 1982.  

Moreover, VA and private clinical documents over the two 
years following the initial finding of peripheral neuropathy 
in March 1982 related this disorder to diabetes rather than 
the use of psychiatric medications.  The May 1982 VA clinical 
record noted an adverse reaction to psychiatric medications, 
but failed to link that adverse reaction to a peripheral 
neuropathy.  The June and July 1982 VA clinical records noted 
chronic diabetic neuropathy.  Private treatment records in 
1982 and 1983 showed weakness and difficulty ambulating due 
to diabetic neuropathy.  Furthermore, the private physician 
in May 1984 and the VA examiners in February 1989, August 
1995, and July 1998 all related the findings of peripheral 
neuropathy to diabetes.  These opinions not only fall against 
the appellant's contentions, they offer an alternative 
etiology for the current peripheral neuropathy.  

For these reasons, the record does not contain competent 
medical evidence linking the peripheral neuropathy to the use 
of psychiatric medications in 1981 and 1982.  The absence of 
such competent medical evidence fails to satisfy the 
requirement for a well-grounded secondary service-connection 
claim.  See Jones, 7 Vet. App. at 137.  As the claim is not 
well grounded, VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  

V.  Other Considerations

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the June 1990 statement of the case and in the August 
1995, January 1996, and September 1998 supplemental 
statements of the case in which the appellant was informed 
that the reason for the denial of the claims was the lack of 
evidence linking peripheral neuropathy with VA treatment in 
1981 and 1982 or the use of VA-prescribed psychiatric 
medication.  Furthermore, by this decision, the Board informs 
the appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to disability compensation benefits pursuant to 
38 U.S.C.A. § 1151 for peripheral neuropathy is denied.  

Entitlement to service connection for peripheral neuropathy 
secondary to a service-connected psychiatric disorder is 
denied.  



			
	Jeffrey J. Schueler, Acting	Bruce Kannee
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
J. F. Gough
Member, Board of Veterans' Appeals


 

